                                                                    FILED
Case 5:20-cv-00097-LGW-BWC Document 8 Filed 10/29/20 PageJohn
                                                           1 E.ofTriplett,
                                                                     1 Acting Clerk
                                                                        United States District Court

                                                                   By Crobinson at 8:57 am, Oct 29, 2020
